UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 12b-25 NOTIFICATION OF LATE FILING SEC File № 033-17774-NY CUSIP № 0166A103 [ X] Form 10-K [] Form 20-F[]Form 11-K[] Form 10-Q[] Form 10-D[] Form N-SAR[] Form N-CSR For Period Ended:31 December 2011 [] Transition Report on Form 10-K [] Transition Report on Form 20-F [] Transition Report on Form 11-K [] Transition Report on Form 10-Q [] Transition Report on Form N-SAR For the transition period ended: Nothing in this form shall be construed to imply the Commission has verified any information contained herein. If the Notification related to a portion of the filing checked above, identify the Item(s) to which the notification relates: N/A Part I – Registrant Information ALL GRADE MINING, INC. (Exact of registrant as specified in its charter) COLORADO 0000823544 * State or other jurisdiction of incorporation Central Index Key IRS Employer Identification №. 370 West Pleasantview Avenue Hackensack , New Jersey 07601 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (201) 788-3785 Part II – Rules 12b-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seekd relief pursuant to Rule 12b-25, the following should be completed. (a)The reason described in reasonable detail in Part III of this Form could not be eliminated without unreasonable effort or expense; [ X] (b) the subject annual report, semi-annual report, transition report on Form 10-K, Form 20-K, Form 11-K, Form N-SAR, or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subsequent distribution report on Form 10-D, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25 (c) has been attached if applicable. Part III – Narrative All Grade Mining, Inc. has hired Mr. Jerome Rosenberg, CPA, as its new CFO. Mr. Rosenberg is president of Jerome Rosenberg CPA, P.C., a firm that was the previous auditor for All Grade Mining, Inc. The new auditor for All Grade Mining, Inc. is Marcum, LLP, located at 750 3rd Avenue, 11th Floor, New York, New York 10017. The resultant restructuring and reorganization has taken place simultaneously with key personnel of the company traveling abroad to service the Company’s mine in
